DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant states (pp. 7) that Akutsu does not teach immutable chunks. According to the instant specification [0014], chunk contents can be modified in append-only mode (i.e., immutable) until it is full, at which point it is sealed to prevent further modification, and stored off-site. Thus Examiner interprets “immutable chunk” to mean “append-only chunk”.
	Akutsu does not disclose the amended limitation on immutable (i.e., append-only chunks). Instead, Storer teaches using append-only log format for chunks in a distributed data storage cluster (Storer: 2:33-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. US patent application 2016/0371145 [herein “Akutsu”], and further in view of Storer et al. US patent 8,972,478 [herein “Storer”].
Claim 1 recites “A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to determining that a first chunk is to be deleted from a first zone storage component of a geographically distributed storage system, logging an indicator corresponding to the first chunk, wherein the first chunk is a first immutable chunk;”
Akutsu teaches a distributed storage system where nodes connected via a network are grouped based on their geographical area (i.e., zone) or physical network topology (i.e., geographically distributed storage system) [0099].
Akutsu tracks the source stripes [0078] used to create a parity (i.e., redundant code), and vice versa [0467], using conversion tables [0473]. Upon writing a stripe at a node (i.e., first zone), it is transferred to another node (i.e., second zone) to create a parity [0435] to protect against failure (i.e., provide redundancy of source stripes) [0070].
Akutsu tracks an invalid list of areas containing old stripes and parities created only from old stripes (fig. 9, [0175]). Garbage collection searches for (i.e., determines) old stripes to be erased (i.e., deleted), and moves them to invalid list (i.e., logs indicators) [0483], both user data (i.e., first chunk) and redundant codes (i.e., second chunk) (fig. 39, [0510]).

When garbage collection identifies an old parity (i.e., second chunk) [0514], Akutsu checks whether all the source stripes used (i.e., convolved) to create the identified parity are old data. If so, Akutsu deletes the parity (i.e., logs second indicator) together with the old source stripes [0515].
Claim 1 further recites “in response to generating a third chunk based on at least the first indicator and the second indicator, wherein the third chunk represents other information of chunks convolved in the second chunk and excludes representation of the first information of the first chunk, deleting the first chunk and the second chunk, wherein the third chunk is a third immutable chunk.”
According to the instant specification [0014], chunk contents can be modified in append-only mode (i.e., immutable) until it is full, at which point it is sealed to prevent further modification, and stored off-site. Thus Examiner interprets “immutable chunk” to mean “append-only chunk”.
If another source stripe of the identified parity contains latest data (i.e., other information excluding first chunk), Akutsu writes the source stripe and its parity (i.e., 
Akutsu does not disclose if the distributed storage system is immutable; however, Storer teaches using append-only (i.e., immutable) log format for chunks in a distributed data storage cluster (Storer: 2:33-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akutsu with Storer. One having ordinary skill in the art would have found motivation to incorporate Storer’s append-only log format in Akutsu’s system to reduce inter-node data transmission within the cluster (Storer: 2:43-50).

Claim 2 recites “The system of claim 1, wherein the generating the third chunk is deferred until a condition of the geographically distributed storage system is determined to satisfy a rule related to triggering deletion of the first chunk.”
Akutsu triggers garbage collection to erase unnecessary data when the amount of data stored in a drive exceeds a predetermined target threshold (i.e., satisfies a rule) [0510], before proceeding with (i.e., deferring) write operations.

Claim 3 recites “The system of claim 2, wherein the rule relates to a threshold count of other chunks to be deleted being logged in the geographically distributed storage system.”
Akutsu triggers garbage collection to erase unnecessary data (i.e., chunks to be deleted) when the amount of data (i.e., count of chunks) stored in a drive exceeds a predetermined target threshold (i.e., satisfies a rule) [0510].

Claim 4 recites “The system of claim 3, wherein the second chunk convolves other information represented in the other chunks to be deleted.”
When garbage collection identifies an old parity (i.e., second chunk) [0514], Akutsu checks whether all the source stripes used (i.e., convolved) to create the identified parity are old data. If so, Akutsu deletes the parity together with the old source stripes [0515].

Claim 6 recites “The system of claim 2, wherein the rule is a computing resource rule relating to a selectable processor availability threshold.”
Akutsu creates intermediate code locally when the load (i.e., processor availability) at the local node is higher than a threshold [0257].

Claim 7 recites “The system of claim 2, wherein the rule is a computing resource rule relating to a selectable remaining storage threshold of the first zone storage component.”
Akutsu detects depletion of free space at a node (i.e., first zone) when its free space (i.e., remaining storage) is smaller than a threshold, and initiates garbage collection accordingly [0465].

Claim 8 recites “The system of claim 2, wherein the rule is a computing resource rule relating to a selectable remaining storage threshold of the second zone storage component.”
Akutsu determines to transfer intermediate code when the remaining amount of the redundant code area (i.e., remaining storage) at the destination node (i.e., second zone) is smaller than a threshold [0256].

Claim 9 recites “The system of claim 1, wherein the generating the third chunk comprises reducing a level of convolution of the second chunk based on the second chunk, the first chunk, the second indicator, and the first indicator.”
If there is an erasable stripe (i.e., first chunk) in Akutsu, the redundant code node creates a new parity from the old parity (i.e., second chunk) by erasing the stripe from the old parity (i.e., reducing level of convolution), for example by XORing (i.e., deconvolving) the stripe with the old parity to get the new parity [0329].

Claim 10 recites “The system of claim 1, wherein the second chunk comprises convolution of information of the first chunk and information of a fourth chunk, wherein the fourth chunk is stored via a third zone storage component of the geographically distributed storage system, and wherein the fourth chunk is a fourth immutable chunk.”
When garbage collection identifies an old parity (i.e., second chunk) [0514], Akutsu checks whether all the source stripes (i.e., including fourth chunk at third zone) used (i.e., convolved) to create the identified parity are old data (i.e., chunks to be deleted) [0515].
Akutsu does not disclose if the distributed storage system is immutable; however, in view of Applicant defining immutable as append-only, Storer teaches using append-only log format for chunks in a distributed data storage cluster (Storer: 2:33-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akutsu with Storer. One having ordinary skill in the art would have found motivation to incorporate Storer’s append-only log format in Akutsu’s system to reduce inter-node data transmission within the cluster (Storer: 2:43-50).

Claim 11 recites “The system of claim 10, wherein the generating the third chunk comprises replicating the fourth chunk.”
If a source stripe of the identified parity contains latest data, Akutsu writes (i.e., replicates) the source stripe (i.e., third chunk) and its parity (i.e., fourth chunk) [0157] to different nodes [0070].

Claim 12 recites “The system of claim 10, wherein the generating the third chunk does not comprise replicating the first chunk and does not comprise deconvolution of the second chunk based on the first chunk.”
If a source stripe of the identified parity contains latest data – not data to be deleted, Akutsu writes (i.e., replicates) the source stripe (i.e., third chunk) [0157], and generates its parity using stripes in the code dirty queue [0182], rather than reverse-computing (i.e., deconvolving) parity (i.e., second chunk) based on the source stripe (i.e., first chunk).

Claim 13 recites “A method, comprising: determining, by a system comprising a processor, that a first chunk is to be deleted from a first zone storage component of a geographically distributed storage system, wherein the first chunk is a first immutable chunk;”
Akutsu teaches a distributed storage system where nodes connected via a network are grouped based on their geographical area (i.e., zone) or physical network topology (i.e., geographically distributed storage system) [0099].
Akutsu tracks the source stripes [0078] used to create a parity (i.e., redundant code), and vice versa [0467], using conversion tables [0473]. Upon writing a stripe at a node (i.e., first zone), it is transferred to another node (i.e., second zone) to create a parity [0435] to protect against failure (i.e., provide redundancy of source stripes) [0070].
Akutsu tracks an invalid list of areas containing old stripes and parities created only from old stripes (fig. 9, [0175]). Garbage collection searches for (i.e., determines) old stripes to be erased (i.e., deleted), and moves them to invalid list (i.e., generates records) [0483], both user data (i.e., first chunk) and redundant codes (i.e., second chunk) (fig. 39, [0510]).
Claim 13 further recites “determining, by the system, that a second chunk convolves information represented in the first chunk and at least a third chunk, wherein the second chunk is stored via a second zone storage component of the geographically distributed storage system, wherein at least the third chunk is stored via at least a third zone storage component of the geographically distributed storage system, wherein the second chunk provides redundancy for the first chunk and redundancy for at least the third chunk, and wherein the second chunk and the third chunk are second immutable chunks;”
When garbage collection identifies an old parity (i.e., second chunk) [0514], Akutsu checks whether all the source stripes (i.e., first chunk and third chunk) used (i.e., convolved) to create the identified parity are old data. If so, Akutsu deletes the parity together with the old source stripes (i.e., logs second record) [0515].
Claim 13 further recites “generating, by the system, a first record indicating the first chunk is available to be deleted and a second record indicating that the second chunk convolves information of the first chunk that is available to be deleted with information of the third chunk;”
If another source stripe of the identified parity contains latest data (i.e., third chunk), Akutsu writes the source stripe and its parity (i.e., fourth chunk) to storage drives [0157], and deletes the identified parity (i.e., second chunk) and the old source stripe (i.e., first chunk) (i.e., logs first record) [0158].
Claim 13 further recites “in response to determining, by the system, that a deferral condition is satisfied, determining a fourth chunk, that is a third immutable chunk, based on at least the first record and the second record; and deleting, by the system, the first chunk and the second chunk.”
According to the instant specification [0014], chunk contents can be modified in append-only mode (i.e., immutable) until it is full, at which point it is sealed to prevent further modification, and stored off-site. Thus Examiner interprets “immutable chunk” to mean “append-only chunk”.
Akutsu triggers garbage collection to erase unnecessary data (i.e., first chunk and second chunk) when the amount of data stored in a drive exceeds a predetermined target threshold (i.e., satisfies a deferral condition) [0510], before proceeding with write operations.
Akutsu does not disclose if the distributed storage system is immutable; however, Storer teaches using append-only (i.e., immutable) log format for chunks in a distributed data storage cluster (Storer: 2:33-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akutsu with Storer. One having ordinary skill in the art would have found motivation to incorporate Storer’s append-only log format in Akutsu’s system to reduce inter-node data transmission within the cluster (Storer: 2:43-50).

Claim 18 recites “A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining that a first chunk is to be deleted from a first zone storage component of a geographically distributed storage system,”
Akutsu teaches a distributed storage system where nodes connected via a network are grouped based on their geographical area (i.e., zone) or physical network topology (i.e., geographically distributed storage system) [0099].
Akutsu tracks the source stripes [0078] used to create a parity (i.e., redundant code), and vice versa [0467], using conversion tables [0473]. Upon writing a stripe at a node (i.e., first zone), it is transferred to another node (i.e., second zone) to create a parity [0435] to protect against failure (i.e., provide redundancy of source stripes) [0070].
Akutsu tracks an invalid list of areas containing old stripes and parities created only from old stripes (fig. 9, [0175]). Garbage collection searches for (i.e., determines) old stripes to be erased (i.e., deleted), and moves them to invalid list (i.e., generates records) [0483], both user data (i.e., first chunk) and redundant codes (i.e., second chunk) (fig. 39, [0510]).
Claim 18 further recites “wherein the first chunk is related to a second chunk via the second chunk convolving information represented in the first chunk and at least a third chunk, wherein the second chunk is stored via a second zone storage component of the geographically distributed storage system, wherein at least the third chunk is stored via at least a third zone storage component of the geographically distributed storage system, wherein the second chunk provides redundancy for the first chunk and redundancy for at least the third chunk, and wherein the first chunk, the second chunk, and the at least the third chunk are immutable chunks;”
When garbage collection identifies an old parity (i.e., second chunk) [0514], Akutsu checks whether all the source stripes (i.e., first chunk and third chunk) used (i.e., convolved) to create the identified parity are old data. If so, Akutsu deletes the parity together with the old source stripes (i.e., logs second record) [0515].
Claim 18 further recites “logging a first record indicating the first chunk is available to be deleted and a second record indicating that the second chunk convolves information of the first chunk with information of at least the third chunk and that the first chunk is available to be deleted;”
If another source stripe of the identified parity contains latest data (i.e., third chunk), Akutsu writes the source stripe and its parity (i.e., fourth chunk) to storage drives [0157], and deletes the identified parity (i.e., second chunk) and the old source stripe (i.e., first chunk) (i.e., logs first record) [0158].
Claim 18 further recites “in response to determining that a deferral condition is satisfied, generating a fourth chunk that redundantly protects at least the third chunk and is based on the first record and the second record, wherein the fourth chunk is an immutable chunk; and deleting the first chunk and the second chunk.”
According to the instant specification [0014], chunk contents can be modified in append-only mode (i.e., immutable) until it is full, at which point it is sealed to prevent further modification, and stored off-site. Thus Examiner interprets “immutable chunk” to mean “append-only chunk”.
Akutsu triggers garbage collection to erase unnecessary data (i.e., first chunk and second chunk) when the amount of data stored in a drive exceeds a predetermined target threshold (i.e., satisfies a deferral condition) [0510], before proceeding with write operations.
Akutsu does not disclose if the distributed storage system is immutable; however, Storer teaches using append-only (i.e., immutable) log format for chunks in a distributed data storage cluster (Storer: 2:33-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akutsu with Storer. One having ordinary skill in the art would have found motivation to incorporate Storer’s append-only log format in Akutsu’s system to reduce inter-node data transmission within the cluster (Storer: 2:43-50).

Claim 14 further recites “The method of claim 11, wherein the determining that the deferral condition is satisfied comprises determining that a parameter of the geographically distributed storage system has transitioned a selectable threshold value.”
Akutsu triggers garbage collection to erase unnecessary data when the amount of data stored in a drive (i.e., parameter) exceeds (i.e., transitions) a predetermined target threshold (i.e., threshold value) [0510].
Claim 19 is analogous to claim 14, and is similarly rejected.

Claim 15 recites “The method of claim 11, wherein the determining the fourth chunk comprises replicating the first chunk and deconvolving the second chunk based on the replicate of the first chunk.”
If there is an erasable stripe (i.e., first chunk) in Akutsu, the redundant code node creates a new parity (i.e., fourth chunk) from the old parity (i.e., second chunk) by erasing the stripe, for example by XORing (i.e., deconvolving) the stripe with the old parity to get the new parity [0329].

Claim 16 recites “The method of claim 11, wherein the determining the fourth chunk comprises replicating at least the third chunk but does not comprise deconvolving the second chunk based on a replicate of the first chunk.”
If a source stripe of the identified parity contains latest data – not data to be deleted, Akutsu writes (i.e., replicates) the source stripe (i.e., third chunk) [0157], and generates its parity using stripes in the code dirty queue [0182], rather than reverse-computing (i.e., deconvolving) parity (i.e., second chunk) based on the source stripe (i.e., first chunk).

Claim 17 recites “The method of claim 11, wherein the determining the fourth chunk comprises determining a null chunk.”
If there is an erasable stripe (i.e., first chunk) in Akutsu, the redundant code node creates a new parity (i.e., fourth chunk) from the old parity (i.e., second chunk) by erasing the stripe, for example by XORing (i.e., deconvolving) the stripe with the old parity to get the new parity [0329]. In case the old parity is created using the erasable stripe alone, the new parity becomes all 0's (i.e., null chunk).

Claim 20 recites “The machine-readable storage medium of claim 18, wherein: the determining the fourth chunk comprises replicating the first chunk and deconvolving the second chunk based on the replicate of the first chunk, or the determining the fourth chunk comprises replicating at least the third chunk but does not comprise deconvolving the second chunk based on a replicate of the first chunk.”
If there is an erasable stripe (i.e., first chunk) in Akutsu, the redundant code node creates a new parity (i.e., fourth chunk) from the old parity (i.e., second chunk) by erasing the stripe, for example by XORing (i.e., deconvolving) the stripe with the old parity to get the new parity [0329].
If a source stripe of the identified parity contains latest data – not data to be deleted, Akutsu writes (i.e., replicates) the source stripe (i.e., third chunk) [0157], and generates its parity using stripes in the code dirty queue [0182], rather than reverse-computing (i.e., deconvolving) parity (i.e., second chunk) based on the source stripe (i.e., first chunk).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu as applied to claim 2 above, in view of Storer, and further in view of Dussud. US patent 6,065,020 [herein “Dussud”].
	Claim 5 recites “The system of claim 2, wherein the rule is a temporal rule relating to a selectable elapsed time after the determining that the first chunk is to be deleted.”
Akutsu teaches claim 2, but does not disclose this claim; however, Dussud teaches a garbage collector (GC) that dynamically adjusts when to trigger GC (i.e., when to delete first chunk) based on the ratio of garbage collected vs. allocated memory. If the ratio is lower than a threshold, next GC (i.e., elapsed time) happens later. Otherwise next GC happens sooner (Dussud: 3:65-4:13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akutsu with Dussud. One having ordinary skill in the art would have found motivation to incorporate Dussud in Akutsu to dynamically adjust the timing of GC triggering based on actual memory usage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163